Supreme Court of Florida
                             ____________

                            No. SC20-243
                             ____________

                   NORMAN BLAKE MCKENZIE,
                          Appellant,

                                  vs.

                        STATE OF FLORIDA,
                             Appellee.

                         February 10, 2022

PER CURIAM.

     Norman Blake McKenzie was convicted and sentenced to death

for the first-degree murders of Randy Wayne Peacock and Charles

Frank Johnston in St. Johns County. Originally convicted and

sentenced to death in 2007, McKenzie received a new penalty phase

in light of Hurst v. State, 202 So. 3d 40 (Fla. 2016), receded from in

part by State v. Poole, 297 So. 3d 487 (Fla. 2020). In February

2020, McKenzie was resentenced to death for both murders. This is

the direct appeal of his resentencing. We have jurisdiction. See art.

V, § 3(b)(1), Fla. Const. We affirm McKenzie’s sentences of death.
       FACTS AND PROCEDURAL BACKGROUND

                       Guilt Phase

On direct appeal, this Court set forth the following facts:

      The evidence presented at trial established that on
October 5, 2006, two Flagler Hospital employees became
concerned when Randy Peacock, a respiratory therapist
at the hospital, did not report to work. The two
employees drove to the home that Peacock shared with
Charles Johnston. Upon their arrival, they noticed that
Peacock’s vehicle, a green convertible, was not there.
When the employees entered the residence, they found
Peacock lying face down on the kitchen floor in a pool of
blood. When deputies from the St. Johns County
Sheriff’s Office (SJSO) arrived, they secured the scene
and subsequently located the body of Charles Johnston
in a shed that was also located on the property. While
processing the crime scene, law enforcement officers
located a hatchet inside the shed that appeared to have
blood on its blade and handle. A butcher knife was
found in the kitchen sink. Deputies observed a gold
sport utility vehicle (SUV) in the driveway and determined
that it was registered to Norman Blake McKenzie.

      The deputies subsequently spoke with a neighbor of
the victims. The neighbor stated that on October 4,
2006, he went to the victims’ home to assist Johnston
with repairs on his vehicle. When the neighbor first
arrived, Johnston was not there but Peacock was present
and was speaking with a man whom the neighbor later
identified in a photo lineup as McKenzie. The neighbor
confirmed that he saw Peacock speaking with McKenzie
between 4:30 and 7 p.m., and that he also observed a
gold SUV in the driveway. The neighbor departed the
victims’ residence before dark.




                            -2-
      McKenzie subsequently had an encounter with a
Citrus County sheriff’s deputy during which Randy
Peacock’s wallet was recovered from one of McKenzie’s
pockets. Further, Charles Johnston’s wallet was located
in a vehicle that McKenzie had recently operated.
McKenzie agreed to speak with SJSO deputies on two
separate occasions during which he confessed to the
murders of Peacock and Johnston.

      McKenzie explained that he went to the victims’
residence on October 4, 2006, to borrow money from
Johnston because of his drug addiction. When he first
arrived, only Peacock and the neighbor were present;
however, Johnston returned home around dusk. The
neighbor left after briefly speaking with Johnston, and at
some point, Peacock went inside the residence. McKenzie
then asked Johnston for a hammer and a piece of wood
so that he could knock some “dings” out of the door of
his SUV. Johnston could not locate a hammer and gave
McKenzie a hatchet. While walking into the shed to
locate a piece of wood, McKenzie struck Johnston in the
head with the blade side of the hatchet. Johnston fell to
the floor and McKenzie struck him again. McKenzie then
entered the home, approached Peacock, who was cooking
in the kitchen, and struck him with the hammer side of
the hatchet approximately two times.

     McKenzie returned to the shed, and when he
observed that Johnston was still alive, he struck
Johnston one or more times with the hatchet. McKenzie
removed Johnston’s wallet from his pocket, placed the
hatchet on top of a bucket inside the shed, and re-
entered the residence. McKenzie observed that Peacock
was struggling to stand up, so he grabbed a knife and
stabbed Peacock multiple times. McKenzie then placed
the knife in the sink, took Peacock’s wallet and car keys,
and departed in Peacock’s vehicle.




                           -3-
      An autopsy conducted on Randy Peacock revealed
that the cause of his death was six stab wounds which
caused extensive bleeding, with a contributory cause of
blunt-force trauma to the head. The stab wounds
suffered by Peacock were consistent with the knife found
in the kitchen sink and the blunt-force trauma was
consistent with the hammer side of the hatchet that was
recovered from the shed. An autopsy conducted on
Charles Johnston revealed that the cause of his death
was extensive head trauma due to the infliction of four
“chop” wounds. The trauma to Johnston’s skull was
consistent with the blade side of the hatchet that was
recovered from the shed.

      During a pretrial hearing, McKenzie expressed
frustration with his court-appointed counsel because his
right to a speedy trial had been waived without first
consulting with him. When defense counsel sought a
continuance on the basis that more time was needed to
prepare for trial, McKenzie objected. McKenzie insisted
that he was ready and wanted to proceed as
expeditiously as possible. As a result, defense counsel
moved to withdraw. The trial court, based upon
McKenzie’s assertion that he was ready to proceed,
denied the motion and scheduled a trial date.

      During a second pretrial hearing, defense counsel
again moved for a continuance, asserting that additional
time was necessary to prepare for trial and to investigate
mitigation. McKenzie again expressed frustration with
his court-appointed counsel, stating that they had
requested his medical records even though he had
specifically advised them that he did not want this action
taken. When the trial court recommended that McKenzie
listen to his attorneys’ assertion that more time was
required to properly prepare for trial, McKenzie
responded that he did not need the assistance of counsel.
Based upon this statement, the trial court scheduled a
Faretta [v. California, 422 U.S. 806 (1975)] inquiry.


                          -4-
           During the Faretta hearing, when asked by the trial
     court why he wanted to represent himself, McKenzie
     replied that he was ready for trial and did not need
     attorneys to prepare any sort of mitigation on his behalf.
     McKenzie also expressed the belief that he possessed
     sufficient intelligence to represent himself. With regard
     to his desire to proceed to trial as quickly as possible,
     McKenzie stated that he did not wish to subject his
     mother, his fiancée, or the victims’ families to an
     extended trial, and that he thought a protracted trial
     would be a waste of taxpayer funds.

           When the trial court asked McKenzie why he wanted
     to discharge his court-appointed counsel, McKenzie
     replied that they insisted upon taking actions with which
     he disagreed. Defense counsel agreed that McKenzie’s
     displeasure with them arose from a difference of opinion
     with regard to trial strategy. After conducting a Faretta
     inquiry, the trial court concluded that McKenzie was
     competent to waive counsel and that his waiver was
     knowing, intelligent, and voluntary. The trial court
     allowed McKenzie to represent himself but appointed
     standby counsel with McKenzie’s approval.

           During the guilt phase of the trial, McKenzie
     admitted that he went to the victims’ home on October 4
     with the intention of taking their money. McKenzie also
     admitted that he hit both Johnston and Peacock with the
     hatchet and stabbed Peacock with a knife. After the
     State rested its case, McKenzie stated that he would not
     offer any witness testimony and further declined to testify
     on his own behalf. On August 21, 2007, the jury found
     McKenzie guilty of two counts of first-degree murder.

McKenzie v. State, 29 So. 3d 272, 275-77 (Fla. 2010) (footnote

omitted).




                                -5-
                       Initial Penalty Phase

     During the initial penalty phase, the jury recommended by

votes of ten to two that McKenzie be sentenced to death for both

murders. Id. at 277. Following a Spencer1 hearing, the trial court

sentenced McKenzie to death for the murders. 2

                Direct Appeal and Postconviction

     This Court affirmed McKenzie’s convictions and sentences on

direct appeal. Id. at 288. On postconviction, this Court affirmed




     1. Spencer v. State, 615 So. 2d 688 (Fla. 1993).

      2. The trial court sentenced McKenzie to death, having found
the following aggravating factors:

     (1) McKenzie had previously been convicted of another
     capital felony or of a felony involving the use or threat of
     violence to the person, see § 921.141(5)(b), Fla. Stat.
     (2006) (eight prior convictions and the contemporaneous
     murder of the other victim) (great weight); (2) the murders
     were committed while McKenzie was engaged in the
     commission of a robbery, see § 921.141(5)(d) (significant
     weight); (3) the murders were committed for pecuniary
     gain, see § 921.141(5)(f) (merged with robbery
     aggravator—no additional weight given); and (4) the
     murders were cold, calculated, and premeditated (CCP),
     see § 921.141(5)(i) (great weight).

29 So. 3d at 278. The trial court found no statutory mitigating
circumstances but found seven nonstatutory mitigating
circumstances. Id.

                                -6-
the denial of postconviction relief under Florida Rule of Criminal

Procedure 3.851, and it denied habeas relief. See McKenzie v. State,

153 So. 3d 867, 885 (Fla. 2014). However, McKenzie filed a

successive motion for postconviction relief after this Court’s

decision in Hurst v. State, and the circuit court granted McKenzie a

new penalty phase.

                       Second Penalty Phase

     McKenzie’s second penalty phase was tried before a new jury

in August 2019. The State and the defense each presented

evidence, following which the jury unanimously found—as to each

murder—that the State established the existence of five proposed

aggravating factors beyond a reasonable doubt: (1) McKenzie was

previously convicted of a capital felony or a felony involving the use

or threat of violence to a person (based on the contemporaneous

murders of Johnston and Peacock, and also based on eight prior

violent felony convictions); (2) the first-degree murder was

committed while McKenzie was engaged in the commission of a

robbery; (3) the first-degree murder was committed for financial

gain; (4) the first-degree murder was especially heinous, atrocious,

or cruel (HAC); and (5) the first-degree murder was committed in a


                                 -7-
cold, calculated, and premeditated manner, without any pretense of

moral or legal justification (CCP).

     The jury also unanimously found that the aggravating factors

were sufficient to warrant a sentence of death. One or more jurors

found that one or more mitigating circumstances was established

by the greater weight of the evidence, and the jury unanimously

found that the aggravators outweighed the mitigating

circumstances. The jury unanimously found that McKenzie should

be sentenced to death for each murder.

     The trial court later conducted a Spencer hearing and a

sentencing hearing. In its sentencing order, the court found that all

five aggravating factors were proven beyond a reasonable doubt as

to each murder. The court assigned weight to each aggravating

factor as follows: (1) McKenzie was previously convicted of a capital

felony or a felony involving the use or threat of violence to a

person—based on the contemporaneous murders of Johnston and

Peacock, and also based on eight prior violent felony convictions

(very great weight); (2) the first-degree murder was committed while

McKenzie was engaged in the commission of a robbery (great

weight); (3) the first-degree murder was committed for financial gain


                                 -8-
(merged with murder during commission of a robbery; no additional

weight); (4) HAC (great weight); and (5) CCP (great weight).

     The trial court also found the following statutory mitigating

circumstances as to each murder: (1) the murder was committed

while McKenzie was under the influence of extreme mental or

emotional disturbance (moderate weight); and (2) McKenzie’s

capacity to appreciate the criminality of his conduct or to conform

his conduct to the requirements of law was impaired (slight weight).

     As to nonstatutory mitigating circumstances, the trial court

found as follows: (1) McKenzie’s childhood was chaotic (slight

weight); (2) McKenzie and his siblings were inadequately supervised

after their parents’ divorce (very slight weight); (3) McKenzie began

huffing inhalants at the age of eleven (slight weight); (4) McKenzie

had an early and chronic abuse and dependency on alcohol and

drugs (slight weight); (5) McKenzie had a cocaine dependency

relapse starting in July 2006 that continued up to the time of and

after the murders (slight weight); (6) McKenzie consistently used a

voluminous amount of cocaine from July to October of 2006 (slight

weight); (7) McKenzie cooperated with law enforcement at the time

of his arrest (slight weight); (8) McKenzie admitted to the murders


                                 -9-
(moderate weight); (9) McKenzie has artistic ability (slight weight);

(10) McKenzie was a construction assistant superintendent before

the murders and had a key role in the construction of a shopping

center (slight weight); (11) McKenzie impacted the life of his

wife/fiancée in a positive way while in prison (slight weight); and

(12) the prior sentencing jury did not unanimously recommend that

McKenzie be sentenced to death (not a mitigating circumstance; no

weight).

     McKenzie now appeals both sentences of death and raises six

issues.

                              ANALYSIS

              I. Interrogatory Penalty Phase Verdict

     Before trial, defense counsel filed a motion for an interrogatory

penalty phase verdict that would have required the jury to identify

the facts on which it relied to find any aggravating factors. In

particular, the motion stated:

           A separate provision requiring the jury to state the
     facts upon which the factor is found allows the trial court
     and the appellate court to determine whether the jury’s
     recommendation conforms with applicable law. Thus,
     the verdict form should contain an inquiry asking, for
     each aggravating circumstance found, the factual basis



                                 - 10 -
     for that finding, so that the inquiry would read
     substantially as follows:

                “Our finding that the homicide was
          committed in an especially heinous, atrocious
          or cruel manner” is based on the following
          facts: (specify)—

The trial court denied the motion and instructed the jury using the

standard jury instructions.

     McKenzie’s argument that the jury was required to specify the

facts supporting its findings of aggravating factors is without merit.

The required jury finding for death eligibility is the unanimous

finding of the existence of one or more aggravating factors proven

beyond a reasonable doubt, not the individual facts on which the

jury relied to find each aggravating factor. See Poole, 297 So. 3d at

502. As detailed in the verdict forms, McKenzie’s jury unanimously

found that each of five aggravating factors was proven beyond a

reasonable doubt.

                 II. Notice of Aggravating Factors

     McKenzie also argues that the State should not have been able

to amend its notice of aggravating factors in 2019 to include HAC.

During the original penalty phase, the State sought to prove four

aggravating factors as to each murder: (1) McKenzie was previously


                                - 11 -
convicted of a capital felony or a felony involving the use or threat of

violence to a person; (2) the murders were committed while

McKenzie was engaged in the commission of a robbery; (3) the

murders were committed for pecuniary gain; and (4) CCP. See

McKenzie, 29 So. 3d at 278.

     In August 2017, the State filed a notice indicating that it

intended to prove the same aggravating factors during the new

penalty phase. However, in January 2019, the State filed a motion

to amend its notice for the purpose of adding HAC as a fifth

aggravating factor. Defense counsel filed a motion to strike the

amended notice, and following a hearing, the trial court denied

McKenzie’s motion to strike and granted the State’s motion to

amend the notice. The court based its ruling on the grounds that

section 782.04(1)(b), Florida Statutes (2016), and rule 3.181

(“Notice to Seek Death Penalty”), did not apply to McKenzie because

he was arraigned in 2011—before the statute and the rule were

enacted in 2016. The court did not err in permitting the State to

amend the notice to include HAC.

     After the United States Supreme Court held Florida’s death

penalty sentencing scheme unconstitutional in Hurst v. Florida, 577


                                 - 12 -
U.S. 92, 102-03 (2016), the Florida Legislature amended section

782.04(1)(b) as follows (underlining indicates the added language):

           (b) In all cases under this section, the procedure set
     forth in s. 921.141 shall be followed in order to determine
     sentence of death or life imprisonment. If the prosecutor
     intends to seek the death penalty, the prosecutor must
     give notice to the defendant and file the notice with the
     court within 45 days after arraignment. The notice must
     contain a list of the aggravating factors the state intends
     to prove and has reason to believe it can prove beyond a
     reasonable doubt. The court may allow the prosecutor to
     amend the notice upon a showing of good cause.

Ch. 2016-13, § 2, Laws of Fla. The effective date of the statute was

March 7, 2016. See ch. 2016-13, § 7, Laws of Fla.

     Also, in 2016, this Court adopted Florida Rule of Criminal

Procedure 3.181, which similarly provides:

           In a prosecution for a capital offense, if the
     prosecutor intends to seek the death penalty, the
     prosecutor must give notice to the defendant of the
     state’s intent to seek the death penalty. The notice must
     be filed with the court within 45 days of arraignment.
     The notice must contain a list of the aggravating factors
     the state intends to prove and has reason to believe it
     can prove beyond a reasonable doubt. The court may
     allow the prosecutor to amend the notice upon a showing
     of good cause.

     McKenzie maintains that the requirements of section

782.04(1)(b) and rule 3.181 apply to his new penalty phase and that

in the absence of a showing of good cause, the trial court erred in


                                - 13 -
permitting the State in 2019 to amend its notice to include HAC.

He argues that the State lacked good cause to amend its notice

because the facts on which the State relied to prove HAC were

available at the time of the original trial in 2007.

     We reject McKenzie’s argument. Prior to 2016, the State was

not required to provide notice of the aggravating factors it intended

to prove, and we agree with the State that “[t]he mere fact that the

State gave notice of aggravation does not render it bound by the

new statute or rule.” As we explained in Bargo v. State, 46 Fla. L.

Weekly S199, S200 (Fla. June 24, 2021): “[N]othing in the 2016

legislation evinces any intent to apply to cases in which a defendant

was arraigned—or waived arraignment—years before the

amendment took effect.”

                    III. Victim Impact Evidence

     Before the presentation of penalty phase evidence, the trial

court addressed defense motions to exclude the introduction of

victim impact evidence, and alternatively, to admit victim impact

evidence in the judge’s presence alone. The court denied the

motions, and the State presented three victim impact statements:

two statements from Peacock’s siblings, and a statement from


                                 - 14 -
Johnston’s daughter. Before each statement was introduced, the

trial court instructed the jury that victim impact evidence was not

to be used for finding aggravation and was not to be considered as

an aggravating factor.

     The trial court was not required to exclude victim impact

evidence nor to receive it outside of the jury’s presence. “Evidence

of a family member’s grief and suffering due to the loss of the victim

is evidence of ‘the resultant loss to the community’s members by

the victim’s death’ permitted by section 921.141(7), and the

admission of such evidence is consistent with the Supreme Court’s

decision in Payne v. Tennessee, 501 U.S. 808, 111 S. Ct. 2597, 115

L. Ed. 2d 720 (1991).” Victorino v. State, 127 So. 3d 478, 496 (Fla.

2013). 3 Each of the victim impact statements in this case remained

within the scope of proper victim impact evidence, and the trial

court did not err in permitting their introduction.




     3. Victim impact evidence is now provided for in section
921.141(8), Florida Statutes (2020).


                                - 15 -
              IV. Sufficiency of Aggravating Factors

     McKenzie argues that his death sentence is invalid because

the jury did not find beyond a reasonable doubt that the

aggravating factors were sufficient to impose the death penalty. He

contends that for a death sentence to be valid, the jury must find

beyond a reasonable doubt that the aggravating factors were

sufficient to impose the death penalty and that the aggravating

factors outweighed the mitigating circumstances. However, these

jury determinations are “not subject to the beyond a reasonable

doubt standard of proof.” Newberry v. State, 288 So. 3d 1040, 1047

(Fla. 2019); see also Craft v. State, 312 So. 3d 45, 57 (Fla. 2020);

Rogers v. State, 285 So. 3d 872, 885-86 (Fla. 2019). We decline

McKenzie’s invitation to revisit what has been settled: only the

existence of a statutory aggravating factor must be found beyond a

reasonable doubt. See Poole, 297 So. 3d at 505. See also McKinney

v. Arizona, 140 S. Ct. 702, 707-08 (2020).

     McKenzie also argues that the term “sufficient” requires a

qualitative, not a numerical definition, and that the failure to define

“sufficient” for the jury constituted fundamental error. However, we

expressly rejected the qualitative versus numerical argument in


                                 - 16 -
Poole: “Poole’s suggestion that ‘sufficient’ implies a qualitative

assessment of the aggravator—as opposed simply to finding that an

aggravator exists—is unpersuasive and contrary to this [Court’s]

decades-old precedent.” Poole, 297 So. 3d at 502.

                           V. Hurst v. State

     McKenzie contends that this Court’s analysis of jury

sentencing in Hurst v. State established substantive law that

required his jury to find certain “elements” beyond a reasonable

doubt. This Court has soundly rejected McKenzie’s “elements”

argument and has explained that Hurst v. State jury sentencing

determinations are not “elements” that must be found beyond a

reasonable doubt. See Poole, 297 So. 3d at 505.

     Moreover, to the extent that McKenzie argues that the Hurst v.

State jury sentencing determinations constitute elements of a

purported greater offense of capital first-degree murder, we have

also rejected this argument:

     As we explained in Foster, there is no independent crime
     of “capital first-degree murder”; the crime of first-degree
     murder is, by definition, a capital crime, and Hurst v.
     State did not change the elements of that crime. Id. at
     1251-52 (holding that when a jury makes Hurst
     determinations, “it only does so after a jury has



                                 - 17 -
     unanimously convicted the defendant of the capital crime
     of first-degree murder”).

Wright v. State, 312 So. 3d 59, 60 (Fla. 2021) (quoting Foster v.

State, 258 So. 3d 1248, 1251 (Fla. 2018)).

         VI. Constitutionality of the Prior Violent Felony
                        Aggravating Factor

     McKenzie challenges the constitutionality of the prior violent

felony aggravating factor, as set forth in section 921.141(6)(b),

Florida Statutes. As the State argues and McKenzie concedes, this

Court has repeatedly rejected this claim. See Gonzalez v. State, 136

So. 3d 1125, 1169 (Fla. 2014) (“[W]e have rejected claims that the

prior violent felony and HAC aggravators are vague and

overbroad.”); Farina v. State, 937 So. 2d 612, 618 n.5 (Fla. 2006)

(rejecting as meritless a claim that counsel was ineffective for failing

to challenge the prior violent felony aggravating factor on vagueness

and overbreadth grounds).

                            CONCLUSION

     For these reasons, we affirm McKenzie’s sentences of death.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result with an opinion.


                                 - 18 -
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., concurring in result.

     For the reasons expressed in my dissenting opinion in

Lawrence v. State, 308 So. 3d 544 (Fla. 2020) (receding from

proportionality review requirement in death penalty direct appeal

cases), I can only concur in the result.

An Appeal from the Circuit Court in and for St. Johns County,
    Howard M. Maltz, Judge
    Case No. 552006CF001864XXAXMX

Jeffrey D. Deen, Regional Counsel, and Michael P. Reiter, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, Fifth District, Ocala, Florida,

     for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Doris
Meacham, Assistant Attorney General, Daytona Beach, Florida,

     for Appellee




                                - 19 -